DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant’s claim for priority under 35 U.S.C. 119(e), 120, 121, 365(c) or 386(c) based upon a provisional application filed in 62/802,067, on 02/06/2019.

Election/Restrictions
Applicant’s election without traverse of claims 1, 3-16, and 18-30 (Species I) in the reply filed on 4/15/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement submitted on 5/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Response to Arguments
Applicant's arguments filed 5/05/2022 have been fully considered but they are directed towards newly amended claim language.

Regarding Rejections under 35 U.S.C. § 103, 
Applicant contends that the cited prior art fails to disclose newly amended limitations of independent claims 1, 15, and 30 including “deriving, based on neighbor samples, filter parameters for a second filter, wherein the neighbor samples comprise neighbor samples of a current block of the video data or neighbor samples of a reference block of the video data and wherein the second filter comprises one or more of an adaptive filter, a transform domain filter, a scaler or a local illumination compensation (LIC);”

See the rejection below for how the cited art in light of new/existing references reads on the newly amended language as well as the examiner’s interpretation of the cited art in view of the presented claim set.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10, 15, 18-25, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Narroshcke et al. (US 20130028327 A1) (hereinafter Narroschke) in view of Kim et al. (US 20170223352 A1) (hereinafter Kim).
Regarding claim 1, Narroschke discloses:
A method of coding video data, the method comprising: [See Narroschke, ¶ 0021 discloses improving efficiency of filtering during image/video encoding decoding.]
generating filtered samples by applying, in a predicted samples domain, a first filter, the first filter comprising an interpolation filter, [See Narroschke, ¶ 0015, 0017, 0040, 0096, 0179 discloses obtaining a prediction sample as a result of an input reconstructed sample, wherein a plurality of in-loop filters are selected for filtering.  Particularly, these sections disclose that the first and the second filter are preferably selected from a plurality of predefined filters or from a plurality of filter types.  Filter types may be, for instance, types of filter with a different purpose such as a de-blocking filter, an additive noise suppressing filter, a multiplicative noise suppressing filter, an interpolation filter; See Narroschke, ¶ 0168 discloses switches 1340, 1350, 1360, and 1370 enable individually controlling 1380 whether a separate filter 1312 and/or 1316 shall be applied at the first stage or not. The switches 1340 and 1360 are coupled and may be switched together (either both closed or both open). Similarly, the switches 1350 and 1370 are coupled. A similar switch may also be provided for enabling/disabling filtering at the first stage of the reconstructed video signal s′. After the first stage filtering the selected one(s) of the input signals e′, s′, and/or ŝ, the filtered signal is input to the third stage filter 1330.  See Narroschke, 	Fig. 13 illustrates a prediction signal s ̂ applied to a filter selected to be applied first (element 1316), and a filter selected to be applied second (1320).  Hence, applying a first and second filter in a predicted samples domain.]
generating one or more of: 
residual data based on the filtered samples, or 
reconstructed samples based on the filtered samples; and [See Narroschke, ¶ 0118, 0156-0157 Figs. 8, 9 discloses performing in-loop filtering, and generating prediction signal based on filtered samples.]
coding the video data based on one or more of the residual data or the reconstructed samples. [See Narroschke, Fig. 1 illustrates post filter information being transmitted to an entropy coding unit (190).]
Narroschke does not appear to explicitly disclose:
deriving, based on neighbor samples, filter parameters for a second filter, wherein the neighbor samples comprise neighbor samples of a current block of the video data or neighbor samples of a reference block of the video data and wherein the second filter comprises one or more of an adaptive filter, a transform domain filter, a scaler or a local illumination compensation (LIC);
and the second filter to samples of the current block, the second filter corresponding to the filter parameters;
However, Kim discloses:
deriving, based on neighbor samples, filter parameters for a second filter, wherein the neighbor samples comprise neighbor samples of a current block of the video data or neighbor samples of a reference block of the video data and wherein the second filter comprises one or more of an adaptive filter, a transform domain filter, a scaler or a local illumination compensation (LIC); [See Kim, ¶ 0107-0109, 0200-0202 discloses predicting filter parameters of a current block using at least one of the information of a spatially neighboring block located in the same picture as the picture of the reconstructed video in which the current block is located and the information of a temporally neighboring block located in a picture having the time information different from the time information of the picture of the reconstructed video in which the current block is located; See Kim, ¶ 0183-0189, 0191-0195 discloses generating an adaptive loop filter (ALF) filter parameter by using information of the decoded/reconstructed video data, wherein the ALF filter parameter is configured to be applied to an ALF filter to compensate for a value of a current pixel by using a value of a neighboring pixel adjacent to the current pixel and a filter coefficient with respect to the neighboring pixel.]
and the second filter to samples of the current block, the second filter corresponding to the filter parameters;  [See Kim, ¶ 0183-0189, 0191-0195 discloses generating an adaptive loop filter (ALF) filter parameter by using information of the decoded/reconstructed video data, wherein the ALF filter parameter is configured to be applied to an ALF filter to compensate for a value of a current pixel by using a value of a neighboring pixel adjacent to the current pixel and a filter coefficient with respect to the neighboring pixel.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Narroschke to add the teachings of Kim in order to improve coding efficiency by predicting adaptive loop filter parameters before deblocking filtering is performed. 

Regarding claim 3, Narroschke in view of Kim discloses all the limitations of claim 1.
Narroschke discloses:
wherein generating the filtered samples comprises: generating the filtered samples by applying, to an input signal, a filter implemented by convolving a result of convolving the input signal with a first finite impulse response (FIR) filter and a second FIR filter, the first FIR filter providing motion compensated prediction, the second FIR filter being the second filter. [See Narroschke, ¶ 0040, 0096-0097, 0179 discloses applying at least a first and second filter according to filter selection indicators and position selection indicators.  Specifically, it is noted that the first and second filters may be selected from a plurality of filter types, including finite impulse response (FIR) filters.  See Narroschke, ¶ 0118 discloses an image signal entering a cascade of a plurality of in-loop filters.  Examiner’s note: the resultant impulse response of cascaded filters is the convolution of the respective filters’ individual impulse responses.  This is routine and conventional in the art, and thus understood to be within the level of ordinary skill.  Applying a Finite Impulse Response filter follows an implied convolution.  Hence, in the case that a first FIR filter and a second FIR filter are selected, the input signal would correspondingly be convolved with the convolution of the first and second filter since they are cascaded (per Fig. 8); See Narroschke, ¶ 0015, Figs, 1, 8, 9 discloses that an interpolation filter may be required in order to perform motion compensation.]

Regarding claim 4, Narroschke in view of Kim discloses all the limitations of claim 1.
Narroschke discloses:
wherein generating the filtered samples comprises: generating the filtered samples by applying, to an input signal, a filter implemented by convolving a result of convolving the input signal with a first FIR filter and a second FIR filter, the second FIR filter providing motion compensated prediction, the first FIR filter being the second filter. [See Narroschke, ¶ 0040, 0096-0097, 0179 discloses applying at least a first and second filter according to filter selection indicators and position selection indicators.  Specifically, it is noted that the first and second filters may be selected from a plurality of filter types, including finite impulse response (FIR) filters.  See Narroschke, ¶ 0118 discloses an image signal entering a cascade of a plurality of in-loop filters.  Examiner’s note: the resultant impulse response of cascaded filters is the convolution of the respective filters’ individual impulse responses.  This is routine and conventional in the art, and thus understood to be within the level of ordinary skill.  Applying a Finite Impulse Response filter follows an implied convolution.  Hence, in the case that a first FIR filter and a second FIR filter are selected, the input signal would correspondingly be convolved with the convolution of the first and second filter since they are cascaded (per Fig. 8); See Narroschke, ¶ 0015, Figs, 1, 8, 9 discloses that an interpolation filter may be required in order to perform motion compensation; See Narroschke, ¶ 0096-0097, 0179 discloses applying at least a first and second filter according to filter selection indicators and position selection indicators.]

Regarding claim 5, Narroschke in view of Kim discloses all the limitations of claim 1.
Narroschke discloses:
wherein generating the filtered samples comprises: generating the filtered samples by applying a filter defined by: y(n) = x(n)⨂(                        
                            
                                
                                    h
                                
                                
                                    1
                                
                            
                        
                    (n)⨂                        
                            
                                
                                    h
                                
                                
                                    2
                                
                            
                        
                    (n)) = x(n)⨂                        
                            
                                
                                    h
                                
                                
                                    12
                                
                            
                        
                    (n) where y(n) is the filtered samples, x(n) is a 1-dimensional (1D) input signal, is a convolution process,                         
                            
                                
                                    h
                                
                                
                                    1
                                
                            
                        
                     is an interpolation filter,                         
                            
                                
                                    h
                                
                                
                                    2
                                
                            
                        
                     is the second filter, and                         
                            
                                
                                    h
                                
                                
                                    12
                                
                            
                        
                     is a convolution of                         
                            
                                
                                    h
                                
                                
                                    1
                                
                            
                        
                     and                         
                            
                                
                                    h
                                
                                
                                    2
                                
                            
                        
                    . [See Narroschke, ¶ 0040, 0096-0097, 0179 discloses first and second filters may be selected from a plurality of filter types, including finite impulse response (FIR) filters and interpolation filters.  See Narroschke, ¶ 0118 discloses an image signal entering a cascade of a plurality of in-loop filters.  Examiner’s note: the resultant impulse response of cascaded filters is the convolution of the respective filters’ individual impulse responses.  This is routine and conventional in the art, and thus understood to be within the level of ordinary skill.  Applying a Finite Impulse Response filter follows an implied convolution.  Hence, in the case that a first interpolation filter and a second FIR filter are selected, the input signal would correspondingly be convolved with the convolution of the first and second filter since they are cascaded (per Fig. 8).]

Regarding claim 6, Narroschke in view of Kim discloses all the limitations of claim 1.
Narroschke discloses:
wherein generating the filtered samples comprises: generating the filtered samples by applying a filter defined by: y(n) = x(n)⨂(                        
                            
                                
                                    h
                                
                                
                                    1
                                
                            
                        
                    (n)⨂                        
                            
                                
                                    h
                                
                                
                                    2
                                
                            
                        
                    (n)) = x(n)⨂                        
                            
                                
                                    h
                                
                                
                                    12
                                
                            
                        
                    (n) where y(n) is the filtered samples, x(n) is a 1-dimensional (1D) input signal, is a convolution process,                         
                            
                                
                                    h
                                
                                
                                    1
                                
                            
                        
                     is the second filter,                         
                            
                                
                                    h
                                
                                
                                    2
                                
                            
                        
                     is an interpolation filter, and                         
                            
                                
                                    h
                                
                                
                                    12
                                
                            
                        
                     is a convolution of                         
                            
                                
                                    h
                                
                                
                                    1
                                
                            
                        
                     and                         
                            
                                
                                    h
                                
                                
                                    2
                                
                            
                        
                    . [See Narroschke, ¶ 0040, 0096-0097, 0179 discloses first and second filters may be selected from a plurality of filter types, including finite impulse response (FIR) filters and interpolation filters.  See Narroschke, ¶ 0118 discloses an image signal entering a cascade of a plurality of in-loop filters.  Examiner’s note: the resultant impulse response of cascaded filters is the convolution of the respective filters’ individual impulse responses.  This is routine and conventional in the art, and thus understood to be within the level of ordinary skill.  Applying a Finite Impulse Response filter follows an implied convolution.  Hence, in the case that a first interpolation filter and a second FIR filter are selected, the input signal would correspondingly be convolved with the convolution of the first and second filter since they are cascaded (per Fig. 8).]

Regarding claim 7, Narroschke in view of Kim discloses all the limitations of claim 1.
Narroschke discloses:
wherein generating the filtered samples comprises cascading or combining the interpolation filter with the second filter, the second filter being an adaptive filter or scaling process. [See Narroschke, ¶ 0118 discloses that an image signal is entered to a cascade of a plurality of in-loop filters; See Narroschke, ¶ 0040, 0096-0097 discloses a particular selection of a number and type of filter – including adaptive filters.]

Regarding claim 8, Narroschke in view of Kim discloses all the limitations of claim 1.
Narroschke discloses:
further comprising: determining a candidate filter set; and [See Narroschke, ¶ 0156 discloses determining a position, sequence, type, and number of (set) filters to be applied to an image sequence.]
determining an index that indicates the second filter within the candidate filter set. [See Narroschke, ¶ 0037, 0156 discloses signaling an indicator describing the sequence of filters to be applied to an input image.]

Regarding claim 9, Narroschke in view of Kim discloses all the limitations of claim 8.
Narroschke discloses:
wherein determining the index comprises determining the index based on local signal statistics. [See Narroschke, ¶ 0156 discloses that filter order selection may be based on statistics of an input signal to be encoded.  The statistics or the input image noise may be obtained explicitly by signaling it to a decoder.  It may be signaled whether an additive or multiplicative noise is included in an original image.]

Regarding claim 10 Narroschke in view of Kim discloses all the limitations of claim 8.
Narroschke discloses:
wherein one or more syntax elements explicitly signal the index in a bitstream. [See Narroschke, ¶ 0037 discloses a filter-sequence indicator embedded into the bitstream to indicate the selected order of applying a first filter and second filter; See Narroschke, ¶ 0156, 0171-0172 discloses embedding indicators for filter type and position directly into a bitstream.]

Regarding claim 15, this claim recites analogous limitations to claim 1 in the form of “a device” rather than “a method”, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.
Further, claim 15 recites the following limitations which are not explicitly found from claim 1, but are addressed as follows:
Narroschke discloses:
A device for coding video data, the device comprising: a memory configured to store video data; and [See Narroschke, ¶ 0187 discloses volatile/non-volatile storage]
one or more processors implemented in circuitry and communicatively coupled to the memory, the one or more processors configured to: [See Narroschke, ¶ 0188, 0206 discloses processing occurring in an independent computer system, particularly, a microprocessor.]

Regarding claim 18, this claim recites analogous limitations to claim 3, and is therefore rejected on the same premise.  

Regarding claim 19, this claim recites analogous limitations to claim 4, and is therefore rejected on the same premise.  

Regarding claim 20, this claim recites analogous limitations to claim 5, and is therefore rejected on the same premise.  

Regarding claim 21, this claim recites analogous limitations to claim 6, and is therefore rejected on the same premise.  

Regarding claim 22, this claim recites analogous limitations to claim 7, and is therefore rejected on the same premise.  

Regarding claim 23, this claim recites analogous limitations to claim 8, and is therefore rejected on the same premise.  

Regarding claim 24, this claim recites analogous limitations to claim 9, and is therefore rejected on the same premise.  

Regarding claim 25, this claim recites analogous limitations to claim 10, and is therefore rejected on the same premise.  

Regarding claim 30, this claim recites analogous limitations to claim 15 in the form of “a non-transitory computer-readable medium” rather than “a device”, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.
Further, claim 30 recites the following limitations which are not explicitly found from claim 15, but are addressed as follows:
Narroschke discloses:
A non-transitory computer-readable medium having stored thereon instructions that, when executed, cause one or more processors to: [See Narroschke, ¶ 0046, claim 9 discloses a computer readable medium with computer program instructions recorded thereon.

Claims 11-14, 16, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Narroschke in view of Kim in view of Lu et al. (US20200267392A1) (hereinafter Lu).
Regarding claim 11, Narroschke in view of Kim discloses all the limitations of claim 1.
Narroschke discloses:
wherein generating the filtered samples comprises generating a first predicted signal for the current block by applying the first filter to the samples of the current block; and[See Narroschke, ¶ 0015, 0017, 0040, 0096, 0179 discloses obtaining a prediction sample as a result of an input reconstructed sample, wherein a plurality of in-loop filters are selected for filtering.  Particularly, these sections disclose that the first and the second filter are preferably selected from a plurality of predefined filters or from a plurality of filter types.  Filter types may be, for instance, types of filter with a different purpose such as a de-blocking filter, an additive noise suppressing filter, a multiplicative noise suppressing filter, an interpolation filter; See Narroschke, ¶ 0168 discloses switches 1340, 1350, 1360, and 1370 enable individually controlling 1380 whether a separate filter 1312 and/or 1316 shall be applied at the first stage or not. The switches 1340 and 1360 are coupled and may be switched together (either both closed or both open). Similarly, the switches 1350 and 1370 are coupled. A similar switch may also be provided for enabling/disabling filtering at the first stage of the reconstructed video signal s′. After the first stage filtering the selected one(s) of the input signals e′, s′, and/or ŝ, the filtered signal is input to the third stage filter 1330.  See Narroschke, 	Fig. 13 illustrates a prediction signal s ̂ applied to a filter selected to be applied first (element 1316), and a filter selected to be applied second (1320).  Hence, applying a first and second filter in a predicted samples domain.]
Kim discloses:
generating a second predicted signal by applying the second filter to the first predicted signal.[See Kim, ¶ 0183-0189, 0191-0195 discloses generating an adaptive loop filter (ALF) filter parameter by using information of the decoded/reconstructed video data, wherein the ALF filter parameter is configured to be applied to an ALF filter to compensate for a value of a current pixel by using a value of a neighboring pixel adjacent to the current pixel and a filter coefficient with respect to the neighboring pixel.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.
Narroschke in view of Kim does not appear to explicitly disclose:
wherein the neighbor samples comprise reshaped neighbor samples and wherein generating the filtered samples comprises generating a first predicted signal for the current block by applying the first filter to the samples of the current block; and
generating a second predicted signal by applying the second filter to the first predicted signal.
However, Lu discloses:
wherein the neighbor samples comprise reshaped neighbor samples and [See Lu, ¶ 0057, 0178, 0186-0194 discloses applying forward reshaping, deriving loop filter parameters, and applying loop filtering; See Lu, ¶ 0033-0038 discloses generating a reconstructed pixel region based on a decoded residual region, a predicted region, a forward reshaping function, and an inverse reshaping function.] 
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Narroschke to add the teachings of Lu in order to enable improved compressibility and image quality at a fixed bit rate by applying forward reshaping. (Lu, ¶ 0006).

Regarding claim 12, Narroschke in view of Kim in view of Lu discloses all the limitations of claim 11.
Lu discloses:
further comprising: 
before deriving the filter parameters, applying forward reshaping to the neighbor samples of the reference block to generate the reshaped neighbor samples; and [See Lu, ¶ 0186-0195 discloses first applying forward reshaping to an ROI area of an original picture, and applying forward reshaping to a non-ROI area of an original picture (neighbor samples) prior to deriving loop filter parameters.]
prior to generating the residual data or the reconstructed samples, reshaping the second predicted signal, [See Lu, Fig. 2C illustrates providing inverse picture reshaping prior to loop filtering, prior to storing reconstructed pictures in a DPB (decoded picture buffer).] 
wherein applying the second filter to the first predicted signal comprises applying the second filter to the non-reshaped samples of the first predicted signal. [See Lu, ¶ 0196-0202 discloses not applying any reshaping for each CU outside of an ROI, and performing loop filtering optimization on the non-reshaped samples.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 11.

Regarding claim 13, Narroschke in view of Kim in view of Lu discloses all the limitations of claim 11.
Lu discloses:
further comprising: before deriving the filter parameters, applying forward reshaping to the neighbor samples of the reference block to generate the reshaped neighbor samples of the reference block; and [See Lu, ¶ 0186-0195 discloses first applying forward reshaping to an ROI area of an original picture, and applying forward reshaping to a non-ROI area of an original picture (neighbor samples) prior to deriving loop filter parameters.]
before generating the second predicted signal, applying forward reshaping to the first predicted signal. [See Lu, ¶ 0065-0066 discloses applying in-loop reshaping filtering for predicted residuals.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 11.

Regarding claim 14, Narroschke in view of Kim in view of Lu discloses all the limitations of claim 11.
Lu discloses:
further comprising: applying inverse reshaping to reconstructed neighbor samples of the current block to generate reshaped reconstructed neighbor samples of the current block; and [See Lu, ¶ 0186-0195, 0196-0202 discloses applying inverse reshaping to an entire picture area of a reconstructed picture; See Lu, ¶ 0038 discloses generating a reconstructed pixel region based on a decoded residual region, a predicted region, a forward reshaping function, and an inverse reshaping function.]
before generating the residual data or reconstructing the samples of the current block, reshaping the second predicted signal, [See Lu, ¶ 0065-0066 discloses applying in-loop reshaping filtering for predicted residuals.]
wherein deriving the filter parameters for the second filter comprises deriving the filter parameters in a non-reshaped domain and generating the second predicted signal comprises applying the second filter to the first predicted signal in the non-reshaped domain. [See Lu, ¶ 0196-0202 discloses not applying any reshaping (non-reshaped domain) for each CU outside of an ROI, and deriving loop filter parameters thereof after performing loop filtering optimization .]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 11.

Regarding claim 16, Narroschke in view of Kim in view of Lu discloses all the limitations of claim 15.
Lu discloses:
wherein the adaptive filter is a bilateral filter, the transform domain filter is a Hadamard Domain Transform Filter, and the scaler is a reshaper. [See Lu, ¶ 0058 discloses an adaptive reshaping function.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 11.

Regarding claim 26, this claim recites analogous limitations to claim 11, and is therefore rejected on the same premise.  

Regarding claim 27, this claim recites analogous limitations to claim 12, and is therefore rejected on the same premise.  

Regarding claim 28, this claim recites analogous limitations to claim 13, and is therefore rejected on the same premise.  

Regarding claim 29, this claim recites analogous limitations to claim 14, and is therefore rejected on the same premise.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20130142262 A1			Ye; Yan et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486